PER CURIAM
Defendant appeals his conviction for second degree criminal mischief, ORS 164.354, assigning error to the entry of the judgment of conviction based on his plea of guilty and to the sentence imposed as a result of the conviction. He argues, and the state concedes, that, because the record contains no evidence that he entered a guilty plea, entry of the judgment of conviction based on the plea was error. We accept the state’s concession. ORS 135.385 to ORS 135.395; Stelts v. State of Oregon, 299 Or 252, 701 P2d 1047 (1985).
Reversed and remanded for trial.